Two orders, Supreme Court, New York County (Stadtmauer, J.), entered March 24, 1980, and May 8, 1980, respectively, which, inter alia, denied plaintiff-appellant’s motion for summary judgment and granted in part defendants-respondents’ and intervenors-defendants-respondents’ cross motion for summary judgment to the extent of dismissing the causes of action alleging fraud in violation of the Martin Act, including that portion of the complaint which sought to void defendants-respondents’ entire co-operative offering ab initio, unanimously modified, on the law, to the extent of striking that matter referring to factual questions requiring a new trial, defendants-respondents’ and intervenors-defendants-respondents’ cross motions for summary judgment granted in their entirety, the complaint dismissed and the orders otherwise affirmed, without costs and without disbursements. Special Term, in its decision on cross motions for summary judgment entered November 29, 1979, and again in its order entered March 17, 1980 granting reargument and adhering to its decision of November 27,1979, refers to a question of fact as to the date a new offering plan was substituted for the old one, since substitution without notice within the offering period would affect the rights of rent-controlled tenants to purchase. However, the parties to this appeal agree that there was, at all times, only one plan. Therefore, there is no need for a trial on such issue. Concur ■— Kupferman, J.P., Sullivan, Ross, Carro and Markewich, JJ.